Citation Nr: 1515252	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  12-15 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for functional scoliosis with myofascial back pain ("low back pain").  

2.  Entitlement to service connection for hypothyroidism, to include as due to Anthrax vaccination. 

3.  Entitlement to service connection for Gulf War Syndrome with memory loss, fatigue, high blood pressure, bad vision, high cholesterol, and depression.  


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel





INTRODUCTION

The Veteran had active military duty from June 1998 to May 2001. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

This matter was previously before the Board in November 2014, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a new VA examination.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of Gulf War Syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A low back disability was not manifested during service or within one year of service and it is not causally or etiologically related to service.  

2.  Hypothyroidism was not manifested during service and it is not causally or etiologically related to service.  


CONCLUSION OF LAW

1.  The criteria for entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1131; 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).
2.  The criteria for entitlement to service connection for hypothyroidism have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
  
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
  
In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

Low Back Pain 

The Veteran asserts that he is entitled to service connection for low back pain.  Specifically, he asserts that his back began hurting in service and has continued hurting ever since service.  

Although the VA examination in February 2015 indicated the Veteran had a normal lumbosacral spine, VA treatment notes show that the Veteran was diagnosed with thoracic spine kyphoscoliosis and mild degenerative joint disease, claimed as functional scoliosis with myofascial pain.  Accordingly, the Board will review the evidence to determine whether there is evidence of an in service occurrence of an injury or disease to his back and competent evidence of a nexus between the current disability and the inservice disease or injury.  McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

The Veteran has reported that during basic training he began experiencing extreme low back pain that became constant and daily.  He states that his low back pain continued throughout his military training, but that he never sought medical treatment for his low back pain.  The Veteran did not seek medical attention for his back until 2009-2010.  At that time was diagnosed with functional scoliosis, was prescribed tramadol, but still experiences low back pain.  

A review of the Veteran's service treatment notes does not reveal any complaints or treatment for low back pain.  The Veteran did report, on several occasions, pain his knee, but there is nothing of record for his back.  

A treatment note from August 2011 states that the Veteran had full range of motion of his back with normal strength.  It was nontender, no evidence of deformity or discoloration.  The examiner noted he observed the Veteran's body mechanics as he moved and undressed.  

The Veteran underwent another VA examination for his back in May 2011.  This examination concluded that there was scoliosis and myofascial back pain.  The examiner opined that as there was no record in the claims file of back complaints it was less likely than not related to service.  The examiner further explained that peer reviewed medical documentation supports that overuse can lead to development of functional scoliosis with resultant back pain from misuse and overuse of the back musculature.  However, the Veteran complained that this examination was inadequate and pointed to several discrepancies and the Board with agreed with the Veteran's contentions in their last remand.  As such, the medical opinions from this examination are given little probative weight.  

The Veteran underwent a VA orthopedic examination for his low back pain in February 2015.  The examiner opined that he had a normal lumbosacral spine upon x-ray and that his current thoracic spine kyphoscoliosis with mild degenerative joint disease is less likely as not due to military service.  The examiner based this opinion on the fact that his service treatment records are silent for complaints or treatment of back pain and the current x-ray findings did not suggest an onset during military service.  

The Veteran has submitted several statements in support of his claim that he believes his low back pain comes from carrying around his 100 pound back during basic training and his time in service continued to exacerbate the problem.  However, the Veteran has also stated that the pain was not severe enough for him to seek medical attention.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although lay observers are competent to give evidence about what they experience, they are not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  As such, the Veteran is capable of reporting diagnosis and back pain, but he is not able to provide an etiology as to his current disability, nor is he able to draw conclusions or form opinions as to any pathology of his functional scoliosis and low back pain to any incident in service.  

The Board also considered whether service connection was warranted on a theory of continuity of symptomatology.  The Veteran has alleged that he has had pain in his back ever since service.  The Veteran is competent to report symptoms like pain; the Board does not find the report of continued pain supported by the evidence of record.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As noted above, there is not one single complaint in service of back pain or treatment for back pain.  Furthermore the record reflects objective findings that do not support the contention of continued pain.  Records in October 2009, January 2010, February 2010 and June 2010 record from Internal Medicine Specialists indicate full range of motion of all joints, no deformity, no spasms.  A November 2010 record from Internal Medicine Specialists noted that there were no fractures, arthritis or gout of the musculoskeletal system and he had full range of motion of all joints.  The first post service indication of treatment for low back pain, according to the Veteran was in late 2009 and early 2010 (nearly 8 years after service) treatment.  In summary, the negative findings in the Veteran's service treatment notes, along with the gap in the treatment show that the Veteran's assertion of continuity of symptomatology is not supported by the evidence, and a grant of service connection on this basis is not warranted.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board does not doubt the Veteran is sincere in his belief that his claimed condition is related to his service.  While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted, there is no evidence of a nexus between the Veteran's current disability and an in-service event or injury. 

The Board has also considered the benefit of the doubt rule in this case, but as the preponderance of the evidence is against the claim, the evidence is not in equipoise, and there is no basis to apply it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for a low back disability is denied.

Hypothyroidism 

The Veteran asserts entitlement to service connection for hypothyroidism.  Specifically, he claims that this disability is directly related to him receiving anthrax injections in service.  

A review of the Veteran's post service treatment records shows that the Veteran was first diagnosed with hypothyroidism in 2009.  As such, the first element of service connection has been met.  The remaining questions are whether there is evidence of an in service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the inservice disease or injury.  

There is evidence in the Veteran's service treatment records that the Veteran received two anthrax vaccination shots in December 1998.  However, service treatment notes do not reveal any complaints or treatment of a thyroid disability in service.  Post service treatment notes show a diagnosis and treatment for hypothyroidism.  The Veteran was prescribed levothyroxine and his laboratory levels were normal in July 2012.  

The Veteran was afforded a VA examination in May 2011.  The examiner concluded that it was less likely as not that the hypothyroidism was related to a condition or incident incurred while on active duty and explained that peer reviewed medical documentation supports that hypothyroidism is most likely and autoimmune disorder with antibodies directed at the thyroid gland.  As noted above, however, due to the discrepancies with this examination, the opinion is given little weight.

The Veteran underwent a VA medical examination for his hypothyroidism in February 2015.  The examiner opined that his hypothyroidism is less likely as not due to military service.  The examiner based this opinion on the fact that the Veteran did not have any complaints, symptoms or treatment for hypothyroidism in service.  There is no medical evidence of signs or symptoms of hypothyroidism proximate to military service and medical literature does not support the claim of the anthrax vaccine as a cause of hypothyroidism.  The examiner was specifically asked to review the articles that the Veteran submitted regarding the harmful effects of the anthrax vaccine and the examiner came to the same conclusion, that the medical literature does not support a nexus.  

The Veteran has related several statements that he believes his hypothyroidism is related to service.  There is no evidence of record to support his contentions.  The Veteran submitted several medical articles to support his theory.  While these were informative as to the possible effects of the anthrax vaccine generally and discussed the types of symptoms various patients might experience, none of these treatises discussed this Veteran's specific symptoms and accordingly are of limited probative value in determining the proper rating to be assigned in this cases.  See e.g. Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Wallin v. West, 11 Vet. App. 509, 513 (1998).

Without some competent evidence of a link between the Veteran's current disability and some incident in service, entitlement to service connection must be denied.  Currently, the only evidence of record providing such links are the Veteran's own statements.  Although lay observers are competent to give evidence about what they experience, they are not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, the Veteran is capable of reporting diagnosis of hypothyroidism, but he is not able to provide an etiology as to his current disability, nor is he able to draw conclusions or form opinions as to any pathology of his disability to any incident in service.  

The Board has considered all of the Veteran's statements, reviewed the articles and treatises submitted in support of his claim.  However, taking into consideration the lack of complaints, treatment or diagnosis of a thyroid disability in service, as well as the considerable length of time between his separation from service and his first diagnosis of hypothyroidism, and the lack of nexus between his disability and some incident in service the Board finds that service connection is not warranted.  The Board has also considered the benefit of the doubt rule in this case, but as the preponderance of the evidence is against the claim, the evidence is not in equipoise, and there is no basis to apply it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for a hypothyroidism is denied.

Duty to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
VA's duty to notify has been satisfied through notice letters dated November 2010 and March 2011 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).   

As noted above, the instant claim was most recently remanded in August 2014 for additional development, specifically obtaining a new VA medical opinion and readjudicating the claim.  The Veteran was provided a VA examination in February 2015, which is adequate for the purposes of determining service connection as it, involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by a February 2015 supplemental statement of the case.  There has been substantial compliance with the Board's previous remand, and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for functional scoliosis with myofascial back pain is denied.  

Entitlement to service connection for hypothyroidism, to include as due to Anthrax vaccination is denied.  



REMAND

The Veteran asserts entitlement to service connection for Gulf War Syndrome.  Specifically, the Veteran states that he suffers from memory loss, hypogonadism, essential hypertension, hyperlipidemia, major depressive disorder, and bad vision all related to his time serving in the Gulf War.  

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  A "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C. § 1117(g); 38 C.F.R. §3.317(b).  The chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 C.F.R. § 3.317(a)(1)(ii).  Effective December 29, 2011 VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2016.  See 76 Fed. Reg. 81,834, 81,836 (2012).

The Veteran's DD-214 was void of any indication of foreign service or service in the Gulf War.  However, the Veteran has made several claims to his VA physicians that he was stationed in Saudi Arabia during the Gulf War.  Further, there is a service treatment note from June 1999 that states the Veteran was treated for a left knee disability while in Saudi Arabia and he was placed on a profile from physical activity in Saudi.  

As such, the Board is remanding to the RO/AMC to investigate the Veteran's foreign service, specifically his service in the Gulf War.  There is no evidence in the file that the RO requested verification from the National Personnel Records Center (NPRC) and the Department of the Army.  As such, the Board is remanding for such verification of service to be conducted.  

When a claimant does not submit evidence of service or the evidence submitted does not meet the requirements set forth in 38 C.F.R. § 3.203(a) (2014), the Department of Veterans Affairs will request verification of service from the service department.  38 C.F.R. § 3.203(c) (2014).  The Court has held that a request to the NPRC to verify a claimant's service does not satisfy the Secretary's duty under 38 C.F.R. § 3.203.  Accordingly, the Court remanded the matter for VA to seek verification of the Veteran's service from the Department of the Army.  Tagupa v. McDonald, ---Vet.App. ----, No. 11-3575, 2014 WL 4199213, (Vet. App. Aug. 26, 2014).  The Court determined that the plain meaning of VA's regulation requires verification of service from the relevant service department, which it further identified as the Department of the Army.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC is requested to contact the NPRC, Department of the Army or any other appropriate repository, in order to verify the Veteran's service in the Army and specifically his assertion that he served in the Gulf War.  

The RO/AMC is requested to provide the NPRC, and the Department of the Army if necessary, copies of the relevant records in the claims file/electronic record in connection with this request.  The request should include all dates reported for the Veteran's claimed service, and any unit in which he claims to have served.  

These efforts should be undertaken until the information and/or records requested have been obtained and associated with the Veteran's VA claims folder or until it is found in a formal determination that the records/data sought do not exist or that further efforts to obtain it would be futile.  Notice of that formal determination as to unavailability of records or verifying data should then be furnished to the Veteran in writing.

2.  Then, readjudicate the issues remaining on appeal and if any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


